DETAILED ACTION
Claims 1-16 and 19-25 are presented for examination. Claims 4, 5, 8-10, 13, 15, 16, 19, 21, and 25 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
No new grounds of rejection are presented herein.
Response to Arguments
Applicant's remarks filed 8 January 2021 have been fully considered and Examiner’s response is as follows:
Regarding §112:
Applicant remarks page 7 argues:
In addition to the disclosure of computer-executable instructions for flow simulation (306)
This argument is unpersuasive.
Computer-executable instructions (i.e. software) is not structure. Each analyzer/simulator/system is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph.
Applicant remarks page 7 further argues:
the specification also discloses the associated computer system hardware for execution of such instructions and techniques for flow simulation. [See, for example, page 8, lines 3-6, page 15, lines 24-30, and FIG. 8].
This argument is unpersuasive.
Specification page 8 lines 3-6 state:
Simulations of flows can be conveniently performed using a variety of available flow simulation techniques. Representative 5 techniques include Lattice-Boltzmann (LB) models, smoothed particle hydrodynamics approaches, level-set models, percolation models, and pore-network models.
structure as required for §112(f).
Similarly, figure 8 shows “flow simulation” (873) and “flow simulation” as a component of memory (804) and memory/storage (862) respectively. Being located inside of the memory clearly indicates this disclosure of figure 8 is of software/instructions. Figure 8 fails to disclose the flow simulation or flow simulator as a separate structure and interpretation as software is precluded by §112(f). See MPEP §2181(II)(B) third to last paragraph. Importantly, figure 8 depicts the computer system (800) and remote computer (860) as separate from the also depicted flow simulation.
Specification page 15 lines 24-30 state:
Computer-executable instructions for flow simulation and image processing can
25 be stored in memory portions 873, 875, and simulated or measured images stored in
memory portion 877. … The remote computer 860 can include memory portions for storage of computer-executable instructions for flow simulation, image processing, image acquisition, and measured and simulated images.
As discussed above, Examiner may not interpret the “flow simulator” under §112(f) as being computer instructions or software. See MPEP §2181(II)(B) third to last paragraph. Here, the Specification clearly indicates “computer-executable instructions for flow simulation” and nothing else. Accordingly, Specification page 15 lines 24-30 only discloses software for flow simulation and fails to disclose structure for flow simulation.

Regarding §103: 
Applicant remarks page 9 further argues:
AlRatrout does not disclose at least "comparing at least a portion of the obtained image with a corresponding portion of a flow simulation image associated with a contact angle" or "determining a contact angle of the fluid based on the comparison," as recited in claim 1.
…
At most, AlRatrout computes contact angle using the algorithm described in AlRatrout's §§ 2.1-2.5 and then compares the computed result with a measurement to confirm the method.
This argument is unpersuasive.
Comparing the computed result to confirm the computed contact angle is determining the contact angle based on the comparison. Specifically, confirming the contact angle is a part of determining the contact angle. Using the comparison for confirming the contact angle is basing said determination on the based on the comparison” encompasses the teachings of AlRatrout as Examiner has cited.
Further note the claim language states “comparing at least a portion of the obtained image.” The comparison in AlRatrout is comparing the contact angles. The contact angles are a portion of the image in accordance with the broadest reasonable interpretation of “a portion.” The comparison as taught by AlRatrout also involves other portions of the images.
Claim Objections
Claim 25 has been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Claim 16:
an image analyzer configured to … (Specification page 16 lines 1-7 “the processing unit 802 (which can be implemented as a dedicated or other processor chip) can receive images … for comparison)
a flow simulator configured to … (No corresponding structure found in Specification!)
Claim 22:
an imaging system situated to produce the measured image. (Specification page 8 lines 7-17 “an imaging system 302 such as an X-ray computed tomography (CT) system … focused ion beam (FIB) and …(SEM) imaging systems.”)
Claim 25:
an imaging system situated to produce a measured image… (Specification page 8 lines 7-17 “an imaging system 302 such as an X-ray computed tomography (CT) system … focused ion beam (FIB) and …(SEM) imaging systems.”)
an image analyzer configured to … (Specification page 16 lines 1-7 “the processing unit 802 (which can be implemented as a dedicated or other processor chip) can receive images … for comparison)
Each analyzer/simulator/system is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim 25 has been appropriately corrected. Accordingly, Examiner's rejection of claim 25 under § 112 is withdrawn. However, the §112(b) rejection for other claims is maintained as follows:
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, claim limitation “a flow simulator configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Specification page 9 lines 14-17 state “The flow simulator 306 can produce simulated images” and figure 3 depicts a box labeled “Flow Simulator 306.” However, neither Specification page 9 nor the black box of figure 3 denote structure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 19-24 are rejected for depending upon a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 8,854,430 B2 Varslot, et al. [herein “Varslot”] in view of AlRatrout, A., et al “Automatic Measurement of Contact Angle in Pore-Space Images” Advances in Water Resources, vol. 109, pp. 158-169 (2017) [herein “AlRatrout”].
Claim 1 recites “1. A method, comprising: obtaining at least one image of a medium in contact with a fluid.” Varslot column 9 lines 16-18 disclose “sample of porous material is extracted, a 3D image is obtained in step 102, for example, by microtomography.” The porous material is a medium. Obtaining a microtomography image is obtaining at least one image of the porous material in contact with a fluid.
Claim 1 further recites “comparing at least a portion of the obtained image with a corresponding portion of a flow simulation image associated with a contact angle.” Varslot does 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Varslot and AlRatrout. One having ordinary skill in the art would have found motivation to use validation with synthetic image test cases into the system of determining physical properties from image data of subsurface regions for the advantageous purpose of testing the accuracy. See AlRatrout page 165 section 3 first sentence.
Claim 1 further recites “and determining a contact angle of the fluid based on the comparison.” Varslot column 14 lines 5-7 disclose “Measurement of surface chemical properties of liquid/liquid and liquid/solid interfaces (e.g., contact angle, presence of fluid films.”
But Varslot does not explicitly disclose determining contact angle based on the comparison. However, in the analogous art of image analysis measurement of pore-space contact angles AlRatrout page 166 left column last sentence discloses “For each combination, the theoretical contact angle is compared to the measured contact angles by calculating the root mean square error (RMSE).” AlRatrout page 166 last line to 167 left column line 2 teaches “The calculated contact angle … is plotted for each theoretical angle in Fig. 15.”
Claim 2 further recites “2. The method of claim 1, wherein the flow simulation image comprises a plurality of flow simulation images, each of the flow simulation images associated with a respective contact angle, and the contact angle is determined based on comparing at least a portion of the obtained image with each of the plurality of flow simulation images.” As discussed above, AlRatrout page 166 left column last sentence discloses “For each combination, the theoretical contact angle is compared to the measured contact angles by calculating the root mean square error 
Claim 3 further recites “3. The method of claim 1, wherein the portion of the obtained image is a grey scale image, and the portion of the obtained image and the flow simulation image are compared based on image element grey levels.” Varslot column 8 lines 34-37 disclose “Pixel-to-voxel identification of2D microscopic image data 35 within a 3D image volume at similar resolutions allows the mapping of X-ray grey scale levels in the 3D image to a range of properties obtained from microscopy techniques.” The grey scale levels are grey scale images. Using the grey scale levels to determine the obtained properties is basing flow simulation properties on image element grey levels.
AlRatrout is discussed above regarding the comparison of simulated images, and the contact angles in particular.
Claim 12 further recites “12. The method of claim 2, wherein the respective contact angles include about 0 degrees, about 90 degrees, and about 180 degrees.” Varslot does not explicitly disclose a range of contact angles; however, in analogous art of image analysis measurement of pore-space contact angles, AlRatrout page 167 left column section 3 last paragraph teaches:
The algorithm tends to overestimate contact angle for less than 20 °. The perimeter of the contact rim decreases to zero as the contact angle approaches 0°, which reduces the number of points used to calculate the median and confidence interval and can lead to errors, since there is little contact between the phases. Similarly, it is not possible to measure contact angles of 180° where there is no contact line.
The range from 0º to 180º with decreasing accuracy for angles less than 20º and similarly above 160º is a range from about 0º to about 180º including 90º.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Varslot and AlRatrout. One having ordinary skill in the art would have found motivation to observe the limitations of contact angle determination ranges of image analysis into the system of determining physical properties from image data of subsurface regions for the advantageous purpose of testing the accuracy and being aware of situations leading to reduced measurement accuracy. See AlRatrout page 165 section 3 las paragraph.
14. The method of claim 1, wherein the contact angle is determined within a range.” Varslot does not explicitly disclose a range of contact angles; however, in analogous art of image analysis measurement of pore-space contact angles, AlRatrout page 167 left column section 3 last paragraph teaches:
The algorithm tends to overestimate contact angle for less than 20 °. The perimeter of the contact rim decreases to zero as the contact angle approaches 0°, which reduces the number of points used to calculate the median and confidence interval and can lead to errors, since there is little contact between the phases. Similarly, it is not possible to measure contact angles of 180° where there is no contact line.
The range from 0º to 180º with decreasing accuracy for angles less than 20º and similarly above 160º is a range from about 0º to about 180º including 90º.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Varslot and AlRatrout. One having ordinary skill in the art would have found motivation to observe the limitations of contact angle determination ranges of image analysis into the system of determining physical properties from image data of subsurface regions for the advantageous purpose of testing the accuracy and being aware of situations leading to reduced measurement accuracy. See AlRatrout page 165 section 3 las paragraph.
Examiner Recommendation
Examiner recommends amending claim 16 regarding the 112(f) invocation of “a flow simulator configured to” in the same manner as claim 25 was amended. Specifically, reciting in claim 25 “a computer system” is a recitation of structure in the claim which prevents invocation of §112(f) and corresponding rejection for a lack of structure found in the Specification under §112(b).
Allowable Subject Matter
Claims 4-11, 13, 15, and 25 are allowed.
Claim 16 and 19-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance and reason for indication of allowable subject matter:
AlRatrout, A., et al “Automatic Measurement of Contact Angle in Pore-Space Images” Advances in Water Resources, vol. 109, pp. 158-169 (2017) [herein “AlRatrout”] teaches software for automatically 
Arns, C.H., et al “Digital Core Laboratory: Petrophysical Analysis from 3D Imaging of Reservoir Core Fragments” Petrophysics, vol 46, no. 4, pp. 260-277 (2005) [herein “Arns”] teaches numerical simulation to determine: drainage capillary pressure, permeability, formation factor & resistivity index, numerical error & resolution. Arns does not teach measuring or simulating contact angles.
Bultreys, T., et al "Imaging and image-based fluid transport modeling at the pore scale in geological materials: A practical introduction to the current state-of-the-art" Earth-Science Reviews, vol. 155, pp. 93-128 (2016) [herein “Bultreys”] section 2.3 teaches Scanning Electron Microscopy (SEM). Bultreys section 2.4 and 2.5 teach Focused ion beam and x-ray computed tomography respectively. Bultreys section 3 and 3.2 and 3.2 teaches pore scale modeling using Lattice Boltzmann and CFD respectively. CFD flow simulation of Bultreys page 107 uses implementation of a contact angle model but Bultreys does not teach generating a simulated image.
US patent 8,725,477 B2 Zhang, et al. [herein “Zhang”] column 10 lines 22-31 teaches generating 3D pseudocores from fullbore images. Zhang teaches feature reconstruction for the purpose of subsequent numerical flow simulations. See Zhang column 16 lines 31-45.
US patent 8,854,430 B2 Varslot, et al. [herein “Varslot”] teaches registering 2D and 3D images of a porous medium to simulate physical properties. I.e. Varslot column 12 lines 54-56 teach “A full range of 55 desired physical properties can then be simulated on the basis of the image data.” Varslot column 14 lines 5-7 teaches measuring contact angle. Varslot fails to teach comparing the obtained image(s) with a simulated image.
Regarding claims 4 and 5-11:
AlRatrout compares measured contact angles with the test case synthetic image. AlRatrout does not teach comparing a number of image elements that identify as a respective first fluid.
None of these references taken either alone or in combination with the prior art of record disclose “wherein the comparing the portion of the obtained image with the corresponding portion of flow simulation image is based on determining a number of corresponding image elements that are either both in combination with the remaining elements and features of the claimed invention.
Regarding claims 15 and 16 and corresponding dependent claims 19-24:
AlRatrout teaches synthetic test case images which are not porous media based or based on images of the porous medium.
None of these references taken either alone or in combination with the prior art of record disclose “wherein the medium is a porous medium, and the flow simulation image is based on the image of the medium [in contact with the fluid]” in combination with the remaining elements and features of the claimed invention.
Regarding claim 25:
AlRatrout compares measured contact angles with the test case synthetic image. AlRatrout does not teach comparing a number of image elements that identify as a respective first fluid.
None of these references taken either alone or in combination with the prior art of record disclose “and select a contact angle associated with the simulated image having a greatest number of matched image elements corresponding to measured image elements and simulated image elements associated with the first fluid” in combination with the remaining elements and features of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        18 February 2021